Memorandum: In view of the extraordinary circumstances set forth in appellants’ moving papers, we have again given careful consideration to the original record. We call attention to our decision, wherein we held that, while the respondents could maintain the action in trespass for damages, we could not and did not pass upon or determine the rights of any of the parties in and to the disputed or “filled-in” area. Such rights may properly be determined in an action brought for that purpose. Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [See 278 App. Div. 1011.]